DETAILED ACTION
Claims 1-20 are pending in the application. 



Notice of Pre-AIA  or AIA  Status
2.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


3.  	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) the first and second electrode of the light detecting device of the claimed application. Example, referring to independent claim 1, the first and second electrode is located within the wiring layer and is claimed as the following: “a wiring layer including: a first electrode coupled to the switch transistor; and a second electrode opposed to the first electrode, the second electrode including a first part and a 15second part, wherein the capacitor includes the first electrode and the second electrode, and wherein a first distance between the first part of the second electrode and the first electrode is 20different than a second distance between the second part of the second electrode and the first electrode”. However, the specification is silent in several aspects regarding this wherein one of ordinary skill in the art would not be able to identify what is the first and second electrode. Referring to the specification, page 5 is the first mentioning of a “first electrode” and a “second electrode”. Specifically para 0014 recites the following, “a first electrode formed by a wiring layer in which wiring electrically connected to terminals of the voltage converter and the charge storage, and a second electrode formed by a metallic layer provided on a surface of a substrate on which the photoelectric converter is formed, the surface of the substrate being on a side closer to a light source of the light, the metallic layer being provided closer to the substrate than the wiring layer is and being opposed to the wiring The first electrode may be provided at a position opposed to the light blocking film on the storage unit”. The specification recites these recitations regarding the first and second electrode multiple times, however, the specification does not point to what is the first and second electrode (emphasis added)? Para 0014, 0023, 0025-0028, and 0132 are the only mentions regarding a first and second electrode, and no structure is provided as to what are the first and second electrode? The specification is silent as to the second electrode having a first and second part. The specification further makes mentions to  gate electrodes of different components, for example in para 0047, “a gate electrode of the transfer gate 62”, however it’s unclear to one of ordinary skill in the art as to whether that could be one of the “first and/or second electrode” or just a separate electrode? The closest description to an electrode which is clear to one of ordinary skill in the art, would be electrodes 91a, on page 24, para 0084 which recites the following, “The third layer is a FD wiring layer in which FD 15wiring 91 represented by vertical stripes in Fig. 5 and electrodes 91a for forming the additional capacitors MIM for giving additional capacities to the charge storages 65, which are the second FDs, are formed”, however, it is unclear as to which electrode is “the first electrode” and which electrode is “the second electrode” because there is not a drawing or a description that shows a “first electrode”, a “second electrode”, and how they are connected to each other (emphasis added). Figs. 6, 11, and 12 also show electrode 91a, however it is unclear to one of ordinary skill in the art as to which electrode(s) are the “first electrode” and the “second electrode”. Independent claim 8 recites the following regarding the first and second electrode, “a wiring layer including: a first electrode coupled to the switch transistor; and a second electrode opposed to the first electrode; 20wherein the capacitor includes the first 47Sony Ref No. SYP316603US06Attorney Docket No. 6810-798-CON-5electrode and the second electrode, and wherein the first electrode is different from the third electrode.” As discussed above there is no drawing/figure, or explanation in the specification that shows a first and second electrode in the presence of each other wherein one of ordinary skill in the art would be able to understand the claimed invention, and lastly there is no mentioning of a “third electrode” anywhere in the specification other than where it is claimed. Lastly independent claim 15 makes reference to a first and second electrode reciting the following, “and 49Sony Ref No. SYP316603US06Attorney Docket No. 6810-798-CON-5a wiring layer including: a first electrode coupled to the switch transistor; and a second electrode opposed to the first electrode, 5wherein a contact region of a wiring coupled to the charge-to-voltage converter is disposed between the switch transistor and a reset transistor, wherein the capacitor includes the first electrode and the second electrode”. As discussed above there is no drawing/figure, or explanation in the specification that shows a first and second electrode in the presence of each other wherein one of ordinary skill in the art would be able to understand the claimed invention. Based on this reasoning/rationale, it is unclear to one of ordinary skill in the art as to which elements are equivalent or which may be considered the “first electrode” and “second electrode”. The specification does not provide a clear or adequate explanation in this respect. It is highly suggested to amend the claims to further clarify what is considered the first and second electrodes or to amend the specification to coincide with the claims as currently constructed. Claims 1-20 are rejected.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.  	Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

  	Claim 8 recites the following: A light detecting device, comprising: 
  	a photoelectric conversion region; 
  	a transfer transistor configured to transfer charges from the photoelectric conversion region to a charge-to-10voltage converter; 
  	a switch transistor configured to selectively add a capacity of a capacitor to a capacity of the charge-to-voltage converter; 
  	an amplification transistor configured to output a 15pixel signal; and 
  	a wiring layer including: 
  	a first electrode coupled to the switch transistor; and 
  	a second electrode opposed to the first electrode; 
  	20wherein the capacitor includes the first 47Sony Ref No. SYP316603US06Attorney Docket No. 6810-798-CON-5electrode and the second electrode, and wherein the first electrode is different from the third electrode.

  	Based on the claim as currently constructed, it is unclear to one of ordinary skill in the art as to what is meant by the first electrode is different from the third electrode? There is no mention of a third electrode anywhere subsequently within the claim. Is there a third electrode, or is this a typo and meant to be “second electrode”? Corrective action is required. Claims 9-14 are rejected as being dependent upon independent claim 8.   

5.  	Claim 8 recites the limitation "the third electrode" in line 18.  There is insufficient antecedent basis for this limitation in the claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JOHN H MOREHEAD III/Examiner, Art Unit 2697             

/LIN YE/Supervisory Patent Examiner, Art Unit 2697